I respectfully dissent from that part of the decision of the majority reversing in part the order of the trial court. An examination of the record indicates that there is sufficient, competent, credible evidence to support a finding by the trial court that there has been a substantial change in circumstances warranting an increase in the child-support order. Indeed, the majority in its decision finds that the trial court did not err "in finding a change of circumstances or in finding a need for a substantial increase in child support, * * *" and later that "* * * the record justifies a substantial increase in child-support payments, * * *."
I find no abuse of discretion on the part of the trial court and would affirm. *Page 92